Citation Nr: 0940649	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), also claimed a secondary to service-
connected disability.

3.  Entitlement to an increased evaluation for left hand 
status-post dislocated fracture of carpal and metacarpal 
joints of the thumb, index, middle, ring, and small fingers 
(left hand disability), currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for limitation of 
motion of the left wrist due to residuals of hand injury with 
arthritis (left wrist disability), currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to April 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  (Jurisdiction of the Veteran's claims file was 
subsequently transferred to the San Juan, Commonwealth of 
Puerto Rico RO.)  In October 2006, the Board returned the 
Veteran's claim for further development, and the case has 
been returned to the Board for further appellate review.  

In a statement submitted in November 2006, the Veteran 
requested that his claim of entitlement to service connection 
for a cervical spine disorder be reopened.  It appears that 
no action has been taken on this claim.  It also appears from 
submissions by the Veteran that he experiences upper shoulder 
pain, claimed as secondary to his service-connected left hand 
and wrist disabilities.  These matters are not currently 
before the Board because they have not been prepared for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate action.

The Board notes that in an April 2000 rating decision, the 
Veteran was denied service connection for a nervous 
condition.  He is now currently seeking service connection 
for an acquired psychiatric disorder, including PTSD and 
depression, which was not previously adjudicated.  Because 
service connection was not previously denied for PTSD and 
depression, it must be considered de novo.  Boggs v. Peake, 
520 F.3d 1330 (2008), see also Ephraim v. Brown, 82 F.3d. 
399, 402 (Fed. Cir. 1996).

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to an increased 
rating for a left hand disability are addressed in the REMAND 
portion of the decision below.  



FINDINGS OF FACT

1.  The Veteran is not shown to have bilateral hearing loss 
as defined by the VA in 38 C.F.R. § 3.385.  

2.  The Veteran's left wrist does not manifest ankylosis.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008). 

2.  The criteria for a rating higher than 10 percent for 
limitation of motion of the left wrist due to residuals of 
hand injury with arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5010 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2001 and January 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
is not required to schedule the Veteran for a physical 
examination regarding his hearing loss claim because the 
evidence does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, and as noted below, the Veteran 
does not currently have a hearing disability for VA benefit 
purposes.  As such, the Board will not remand this case for a 
medical examination.  The Veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Service Connection

The Veteran contends that he has bilateral hearing loss 
secondary to in-service noise exposure.  Applicable law 
provides that service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

In his Substantive Appeal, the Veteran asserted that he 
sustained an injury to his ears in April 1984.  He indicated 
that during the April 1984 accident which resulted in injury 
to his left hand, his left ear was also injured.  He reported 
that upon discharge from service, he had a left ear 
condition.  

The Veteran's service treatment records (STRs) are devoid of 
any complaints of, or treatment for, a hearing disorder.  The 
December 1984 Medical Board examination performed in 
connection with the Veteran's separation from service 
contained no complaints, clinical findings or diagnosis of 
hearing loss.  Post-service treatment records are also devoid 
of any treatment for hearing loss.  

In April 2001, the Veteran underwent a VA audiological 
examination and, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
15
15
15
25
25

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The Veteran was found to have bilateral 
hearing within normal limits.  The examiner indicated that 
the Veteran had "excellent" speech recognition ability and 
normal compliance of the tympanic membranes.  

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim for service 
connection for hearing loss.  Simply put, there is no medical 
evidence or opinion that the Veteran has disabling hearing 
loss as provided by VA regulations, nor is there a medical 
opinion that in any way relates bilateral hearing loss to 
service.  Further, there is no evidence reflecting that the 
Veteran was diagnosed as having bilateral hearing loss during 
service or within one year of service separation. 

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's claimed hearing loss had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
The Veteran has asserted that he has difficulty hearing, but 
his hearing acuity levels as noted in the April 2001 VA 
audiological examination were within normal limits for VA 
purposes.  It is noted that the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  In the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Increased Rating

The Veteran essentially contends that the severity of his 
left wrist disorder warrants a rating in excess than he is 
currently assigned.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's left wrist disorder has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic 
arthritis, which is evaluated as degenerative arthritis under 
Diagnostic Code 5003, which in turn is evaluated under 
Diagnostic Code 5215 for limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate Diagnostic Code, a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line 
with the forearm is rated 10 percent disabling for the major 
wrist and 10 percent for the minor wrist; limitation of 
dorsiflexion to less than 15 degrees is rated 10 percent 
disabling for the major wrist and 10 percent for the minor 
wrist.  38 C.F.R. § 4.71a.  The current 10 percent rating is 
the maximum schedular rating under Diagnostic Code 5215.

Higher evaluations could be assigned with evidence of 
ankylosis and Diagnostic Code 5214 provides ratings for 
ankylosis of the wrist.  Favorable ankylosis of the wrist in 
20 degrees to 30 degrees dorsiflexion is rated 30 percent 
disabling for the major wrist and 20 percent for the minor 
wrist; ankylosis of the wrist in any other position except 
favorable is rated 40 percent disabling for the major wrist 
and 30 percent for the minor wrist; and unfavorable ankylosis 
of the wrist in any degree of palmar flexion, or with ulnar 
or radial deviation, is rated 50 percent disabling for the 
major wrist and 40 percent for the minor wrist.  38 C.F.R. § 
4.71a.  Ankylosis means a "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint." See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

By way of background, the Veteran suffered an injury to the 
left hand a wrist during service.  In a June 1985 rating 
decision, he was originally granted service connection for 
residual pain and weakness status-post dislocation fractures 
of the carpal and metacarpal joints of the index, middle, 
ring, and small fingers on the left.  Later, a separate 
rating for a left wrist disorder based upon limitation of 
motion was awarded.  In January 2001, the Veteran requested 
an increased rating for his disabilities, including his left 
wrist disorder.  

In June 2001, the Veteran underwent a VA examination for the 
joints.  The Veteran complained of chronic left hand pain 
radiating into the left wrist with decreased range of motion 
in the wrist.  Upon range of motion testing the left wrist, 
the Veteran had 51 degrees of dorsiflexion, 60 degrees of 
palmar flexion, radial deviation of 11 degrees, and ulnar 
deviation of 36 degrees.  The manual muscle test was 5/5.  
The examiner indicated that the Veteran's left wrist range of 
motion or joint function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  He was diagnosed as 
having limitation of motion in the left wrist.  

In an August 2005 MRI record, the Veteran was noted to have 
degenerative changes of the left wrist without evidence of 
acute fracture or dislocation.  In November 2005, the Veteran 
was found to have full range of motion in the left wrist with 
pain on maximum dorsiflexion and palmar flexion.  The 
impression was traumatic arthritis of the left wrist and 
carpal tunnel syndrome.  

In January 2009, the Veteran underwent another VA examination 
of the joints.  The Veteran reported constant wrist pain and 
weakness that interferes with his duties at work.  The 
Veteran was noted to have left wrist deformity, giving way, 
pain, stiffness, and weakness.  There was also numbness, 
decreased speed of joint motion, warmth, swelling, and 
tenderness.  The Veteran reported severe flare-ups on a 
weekly basis that last hours at a time.  The Veteran related 
that pain exacerbations limit his performance at work and 
with his activities of daily living.  Range of motion of the 
wrist revealed dorsiflexion to 20 degrees, palmar flexion to 
30 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 20 degrees.  There was no objective evidence of 
pain following repetitive motion, nor were there any 
additional limitations after three repetitions in terms of 
his range of motion.  There was no evidence of left wrist 
joint ankylosis.  X-rays revealed severe posttraumatic 
deformities at the distal intercarpal and carpometacarpal 
joints with associated secondary degenerative osteoarthritis.  

Upon review of the evidence of record, the Board finds that 
the Veteran is not entitled to a rating in excess of 10 
percent for his left wrist disability.  The Veteran is 
already rated at the maximum rating for limitation of motion 
of the wrist pursuant to Diagnostic Code 5215, and any 
disorder related to his fingers is being addressed in the 
REMAND portion of this decision below.  Thus, the Board will 
not address the criteria related to ankylosed fingers or 
other hand disabilities.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216 through 5224.  Further, the Veteran is not 
entitled to a higher rating under Diagnostic Code 5214 as 
there is no evidence of ankylosis of the left wrist joint.  
As the Veteran is awarded the maximum benefit under the 
applicable rating criteria, and any left hand or finger 
disability is to be addressed by the RO/AMC pursuant to the 
REMAND noted below, a higher schedular evaluation for the 
left disability is not warranted.

In reaching the above determination, the Board has considered 
additional limitation of function due to factors such as pain 
and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds that, 
although there is evidence of painful motion and some 
functional loss, those manifestations are provided for within 
the 10 percent evaluation.  Accordingly, an increased 
evaluation on this basis is not warranted.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of motion in his 
left wrist is clearly accounted for in Diagnostic Code 5215.  
As such, the Board finds that the Diagnostic Code for the 
Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and does not 
present an exceptional disability picture, a referral for an 
extraschedular rating is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  

A rating in excess of 10 percent for limitation of motion of 
the left wrist due to residuals of hand injury with arthritis 
is denied.  


REMAND

A preliminary review of the record of the issues of service 
connection for an acquired psychiatric disorder and the left 
hand disability disclose a need for further development prior 
to final appellate review.  With regards to the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the Veteran has indicated that his PTSD 
is either due to the in-service injury to the left hand 
following the gun-recoil accident, and/or his post-service 
harassment due to his service-connected disabilities.  He has 
also indicated that he has depression secondary to his 
service-connected disabilities.  There is no VA examination 
of record regarding whether the Veteran's psychiatric 
disorders were caused or aggravated by the Veteran's service 
or a service-connected disability.  As such, a remand for an 
examination is necessary to determine whether any current 
psychiatric disorder was attributable to service or a 
service-connected disability.  

Regarding the Veteran's increased rating claim for his left 
hand disorder, in June 2001, the Veteran underwent a VA 
examination of the joints, and he was noted to have 
intercarpal and carpometacarpal deformities following a 
fusion procedure.  There was first carpometacarpal joint 
space narrowing with marginal spurs and was identified as 
degenerative joint disease.  Also noted was a healed fifth 
metacarpal fracture on the left.  The Veteran was noted to 
have scars and tenderness to palpation to all the carpal 
bones on the left hand and metacarpals and the base of the 
thumb.  The assessment was status-post dislocated fracture of 
the carpal and metacarpal joints of all fingers and the thumb 
on the left.  In a November 2005 MRI report, the Veteran was 
noted to have marked deformity at the carpal-metacarpal 
joints due to old trauma and surgery.  At that time, the 
Veteran also reported numbness in all his fingers on the 
left.  

In a January 2009 VA examination, the Veteran reported pain, 
limited motion, swelling, deformity, weakness, and stiffness 
in all fingers-including his thumb.  He reported a history 
of flare-ups of pain.  The examiner indicated that his pain 
exacerbations limit the already compromised movements of his 
left hand.  The examiner indicated that there was objective 
evidence of pain, but he had normal active range of motion in 
the left fingers.  He was noted to have objective evidence of 
pain following repetitive motion in the fingers and thumb.  
X-rays revealed severe degenerative changes of the first 
carpometacarpal joint and fusion at the second and third 
carpometacarpal joints.  There was marked deformity of the 
proximal aspects of the fifth metacarpal on the left that 
could be a residual of a prior fracture.  There was evidence 
of soft tissue calcifications present along the lateral 
aspects of the proximal radius.  The Veteran was diagnosed as 
having traumatic osteoarthritis of the left hand causing pain 
and weakness.  

With regards to the Veteran's claim of entitlement to an 
increased rating for a left hand disorder secondary to in-
service trauma, it appears that the Veteran's scarring of the 
left hand is rated as 10 percent disabling under Diagnostic 
Code 7804 for painful scaring.  However, it does not appear 
that consideration has been given to the assignment of an 
evaluation under Diagnostic Code 7805 which provides 
evaluations for any disabling effects not considered in a 
ratings provided under other Diagnostic Codes 7800-04 
pertaining to the skin under an appropriate Diagnostic Code.  
Essentially Diagnostic Code 7805 provides for other scars to 
be rated on limitation of function of affected part, or in 
this case the left hand and fingers under Diagnostic Codes 
5216 to 5230 or possibly Diagnostic Codes 5126 to 5156.  As 
such, the Board is of the opinion that consideration should 
be given to assigning a higher and/or separate evaluation for 
the Veteran's left hand disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination of his left hand disability 
to ascertain the severity and 
manifestation of his service connected 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and complaints and clinical 
findings pertaining to the service 
connected left hand disability should be 
reported in detail.  

The examination report should include 
range of motion findings for each finger, 
including whether there ankylosis present 
in any finger, and if so, whether the 
ankylosis is favorable or unfavorable, as 
well as an indication of the remaining 
function of each finger.  An assessment 
of left hand grip strength should also be 
provided.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  The RO/AMC should consider whether 
the Veteran's left hand disability 
warrants a higher and/or separate 
evaluation(s) under Diagnostic Code 7805 
and Diagnostic Codes 5216 to 5230, or 
possibly Diagnostic Codes 5126 to 5156.

3.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
records associated with the claims file, 
including the VA outpatient treatment 
records, and following this review and 
the examination indicate whether the 
Veteran has any psychiatric disorder, 
including depression and PTSD.  Regarding 
the claim for PTSD, the examiner should 
discuss whether the in-service trauma to 
the left hand and wrist due to a gun-
recoil accident has resulted in the 
current psychiatric symptoms.  In 
addition, the examiner should provide an 
opinion as to whether any currently 
diagnosed psychiatric disorder was caused 
or has been aggravated (chronically 
worsened or permanently increased the 
severity) by his service-connected 
disabilities or in-service injury.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


